internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-115888-99 date date legend x date date date date state trust trust trust this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the represented facts indicate that x incorporated in state on date elected to be treated as a subchapter_s_corporation effective date at the time that x filed the election to be taxed as an s_corporation x’s shareholders included trust trust and trust it is represented that the three trusts possessed the elements of a qualified_subchapter_s_trust qsst described in sec_1361 on date x paid a dividend to it’s shareholders because the three trusts plr-115888-99 provided for the discretionary distribution of income under reg sec_1 j i the trustee was required to distribute to each beneficiary the entire amount of the dividend by the last day of the taxable_year or with an election under sec_663 within days after the end of the tax_year through inadvertence the trustee did not distribute amounts representing the dividends received by the three trusts from the s_corporation to the respective beneficiaries within the required time this failure to distribute the s_corporation dividends resulted in the trusts losing their status as qsst’s and their eligibility to hold s_corporation stock thus causing x’s s election to terminate as of date x represents that at all relevant times x and its shareholders treated x as an s_corporation x and its shareholders agree to make any adjustments necessary consistent with the treatment of x as an s_corporation as may be required x represents that the termination of x's s_corporation_election was inadvertent and was not part of a plan to terminate x's s_corporation_election nor was it motivated by tax_avoidance law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer cannot have asa shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 sec_1361 defines a qsst as a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to the beneficiary sec_1361 further defines a qsst as a_trust all of the income of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that if any qsst ceases to meet any requirement of sec_1361 but continues to meet the requirements of sec_1361 the provisions of sec_1361 will not apply to the trust as of the first day of the first taxable_year beginning after the first taxable_year plr-115888-99 for which it failed to meet the requirements of sec_1361 sec_1362 provides that a small_business_corporation may elect to be an s_corporation under sec_1362 an election to be an s_corporation will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that a corporation is treated as continuing to be an s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers i t may be appropriate to waive the terminating event when the one class of stock requirement was inadvertently breached but no tax_avoidance had resulted it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion based solely on the facts submitted and the representations made we conclude plr-115888-99 that x’s subchapter_s_election was terminated on date as a result of the failure to distribute currently all of the income of trust trust and trust to their respective income beneficiaries we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s subchapter_s_election is not otherwise terminated under sec_1362 in addition so long as trust trust and trust otherwise qualify as qssts they will be treated as trusts described in sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether trust trust and trust are or ever were qualified subchapter_s trusts within the meaning of sec_1361 and no opinion is expressed or implied concerning whether x’s s election was valid under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely signed david r haglund david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures
